Case 5:20-cv-05217-TLB Document 28           Filed 08/20/21 Page 1 of 1 PageID #: 112




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


NEFTAL RODRIGUEZ SANDOVAL                                                     PLAINTIFF

V.                              CASE NO. 5:20-CV-5217

KARAS HEALTH CARE; JEFF MOLEN,
Caregiver KHC; CORPORAL BRADSHAW,
Washington County Detention Center; and
SERGEANT CENA, WCDC                                                      DEFENDANTS


                                         ORDER

       Comes on for consideration the Report and Recommendation (Doc. 25) filed in this

case on August 2, 2021, by the Honorable Christy Comstock, United States Magistrate

Judge for the Western District of Arkansas. Fourteen (14) days have passed without

objections being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, Defendants’ Motion to Dismiss (Doc. 18) is

GRANTED and Plaintiff’s Amended Complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED on this 20th day of August, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
